Title: To James Madison from William Jarvis (Abstract), 27 April 1805
From: Jarvis, William
To: Madison, James


27 April 1805, Lisbon. “My last dated the 20th Instant covered a letter from Mr. Simpson and a Copy of my letter of the 17th. Instant to His Excy. Mr. de Araujo and his answer of the 18th, relative to the Quarantine; since which nothing has been done about it. The last Post brought advices that the French Squadron were joined off Cadiz by Six Spanish line of battle Ships and One French and sailed the 10th. Instant to the Westward. The two Squadrons consisted of 18 line of battle Ships Eight Frigates and two Corvettes. About twelve hours after they were followed by another line of battle Ship, which got aground when getting under weigh. Many Opinions are offered as to their Object, some say for Ferrol to form a junction with the 12 Spanish and 5 French line of battle Ships laying there ready for Sea, and from thence to proceed to Brest to be joined by the 23 there, from whence some great stroke will be undertaken against England or Ireland. Others that their destinations is for the East or West Indies. Whatever it is there is not a sufficient British Force together, or I believe can immediately be got together, that will be sufficient to defeat their plans. The last advices from Lord Nelson were, that on the 13th. Instant he was off Carthagena with only 5 line of battle ships & prevented from getting farther by a westerly wind, being then in pursuit of the French Fleet. The Cadiz Blockading Squadron was only Six Ships of the line, the Ferrol Six or Seven and the Brest Seventeen or Eighteen. Should Brest be the object of the French Fleet the three last may form a junction, making 30 Ships of the line, but the French and Spanish will be 58. About 10,000 Troops were onboard the Toulon and Spanish Squadron. I this moment heard that Lord Fitz Gerald the British minister, is going to England by the first frigate, about the settlement of his Brothers affairs; but as it was from a Gentleman who is very often incorrectt and he did not know whether his family were going or not, I do not vouch for its authenticity. The moorish Frigate and Brig are compleat for sea and are now waiting for orders. I understand that some difficulty has taken place between the Captn. of the Frigate and this Government relative to five Algerine Captives which ran away from the Arsenal and got on board and whom the Captain refuses to give up without an order from his Court as being contrary to Mussulman Hospitality. Inclosed is a dispatch from Mr Monroe. I had the pleasure to forward him on a few days since the Excellent Inaugural Speech of the President. The smooth Flowing stile gives great pleasure at the same time that we Venerate the Author for his Philosophy Patriotism and profound Wisdom in pointing out such Objects for Public and Legislative attention as will conduce to the happiness and prosperity of our Country and in fact of the human Race.”
